DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1, line 6 recites in part “has rotational movement” and will be interpreted as “and has rotational movement”.
Claim 5, line 3 recites in part “and prevents the bearing springs to come out” and will be intpereted as “and prevents the bearing springs from coming out”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the lower end" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the lower end” will be interpreted as “a lower end”.
Claim 1 recites the limitation "the upper end" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the upper end” will be interpreted as “an upper end”.
Claim 1 recites the limitation "the selected rotational direction" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the selected rotational direction” will be interpreted as “a selected rotational direction”.
Claim 3 recites in part “wherein the direction control part comprises direction control pins on its bottom surface which are located at”.  It is unclear whether new direction control pins are being claimed, or if it is referring to the direction control pins of claim 1.  For the purpose of examining the claim, “wherein the direction control part comprises direction control pins on its bottom surface which are located at” will be interpreted as “wherein the direction control pins on the bottom surface are located at”.
Claim 4 recites in part “a drive shaft” in line 2.  It is unclear whether a new drive shaft is being claimed, or it is referring to the drive shaft claimed in claim 1.  Furthermore, claim 4 recites in part   “and makes rotational movement by moving the needle bearings of the direction control pins in the direction control part driven by means of the gear motor, clockwise or counterclockwise”.  It is unclear what is being claimed.

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunziker (U.S. Publication No.2012/0130428 A1).
Regarding claim 1, Hunziker discloses an extension drive mechanism which enables intramedullary nails used in orthopedic surgery in bone extension nail systems to extend and shorten in the application area and enables the bone to extend or shorten in a controlled manner, the extension drive mechanism comprising: a direction control part (bearing shoulder 208) which has direction control pins on its bottom surface (pins 210), and has rotational movement (para.0027); a bearing housing which is located on the bottom surface of the direction control 
a gear motor (magnet assembly 300) which is engaged with an upper end of the direction control part and enables the direction control part to be driven in a selected rotational direction for rotating the drive shaft (para.0027 and 0033-0034).
	Regarding claim 2, Hunziker further discloses wherein the internal movement surface is a combination of three different circles with different centers placed at an angle of 120° to each other (see Figure 5B).
	Regarding claim 3, Hunziker further discloses wherein the direction control pins (210) on the bottom surface are located at 120° angle to each other and are located between the needle bearings in the form of pairs in the internal movement surfaces for moving the needle bearings (see Figure 2B).
	Regarding claim 5, Hunziker further discloses a bearing protection cover which is engaged to a bottom surface of said bearing housing and prevents the bearing springs from coming out of the bearing housing by means of the needle bearings (see outer bearing 202 in Figure 2B).


    PNG
    media_image1.png
    355
    853
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    600
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773